Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 3 dated October 1, 2008 to the May 1, 2008 Statement of Additional Information (SAI) CHANGES TO TRUSTEE INFORMATION The following information hereby replaces in its entirety the biographical information for Bridget Macaskill and James Poterba contained on page B-23 of the SAI: Number of Portfolios in Fund Position(s) Term of Office Complex Name, Address and Held with and Length of Principal Occupation(s) Overseen Other Directorships Date of Birth CREF Time Served During Past 5 Years by Trustee Held by Trustees Bridget A. Macaskill Trustee One-year term. Principal and Founder BAM 61 Director, Prudential plc; c/o Office of the Trustee since Consulting LLC (since 2003); Scottish & Newcastle plc Corporate Secretary and Independent Consultant (brewer); and International 730 Third Avenue for Merrill Lynch (since Advisory Board, British- New York, NY 10017-3206 2003). Formerly, Chairman, American Business Council DOB: 8/5/48 Oppenheimer Funds, Inc. (2000-2001); and Chief Executive Officer (1995-2001); President (1991-2000); and Chief Operating Officer (1989-1995) of that firm. James M. Poterba Trustee One-year term. President and CEO, National 61 Director, The Jeffrey c/o Office of the Trustee since Bureau of Economic Research Company and Jeflion Company Corporate Secretary 2006. (since 2008); Head (2006-2008) (unregistered investment 730 Third Avenue and Associate Head (1994-2000 companies); and National New York, NY 10017-3206 and 2001-2006), Economics Bureau of Economic Research DOB: 7/13/58 Department, Massachusetts Institute of Technology (MIT); Mitsui Professor of Economics, MIT (since 1996); and Program Director, National Bureau of Economic Research (1990-2008). RESIGNATION OF OFFICER Effective September 30, 2008, George W. Madison resigned from his position as Executive Vice President and General Counsel of CREF. Consequently, Mr. Madison should be removed from the list of officers on page B-24 of the SAI. APPOINTMENT OF NEW OFFICER Effective October 1, 2008, Jonathan Feigelson will be appointed as Senior Vice President and Acting General Counsel of CREF. Below is the biographical information related to Mr. Feigelson that should be added to the list of officers beginning on page B-23 of the SAI. Position(s) Term of Office Name, Address and Held with and Length of Date of Birth CREF Time Served Principal Occupation(s) During Past 5 Years Jonathan Feigelson Senior Vice President One-year term. Senior Vice President and Acting General Counsel of TIAA, CREF, TIAA-CREF and Acting General Senior Vice President TIAA Separate Account VA-1, TIAA-CREF Institutional Mutual Funds 730 Third Avenue Counsel and Acting General and TIAA-CREF Life Funds (since October 2008); and Senior Vice President New York, NY 10017-3206 Counsel since and Deputy General Counsel of TIAA (since August 2006). DOB: 1/10/62 October 2008. A11700 (10/08)
